DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/12/22, with respect to Armano requiring significant redesign to adapt to a standard jar have been fully considered but are not persuasive. Examiner notes that [0095] discloses the features of the rectangular container in an annular shape, which would lend itself to the improvement of an industry standard container. Thus, the rejections as written in the office action of 6/24/2022 are maintained for all but the amended claim language of claim 1. 
Examiner notes careful consideration to avoid relying on applicant’s spec to imagine obviousness that cannot be objectively demonstrated in the limitations as currently drafted. Applicant is invited to setup an after final interview if it is believed that it would accelerate prosecution.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites one or more lids, whereas line 5 recites “the lids” instead of the one or more lids.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Armano (US 2018/0141738) in view of Cabigon (US 2022/0083946) and in view of Chang (US 6,044,756) and in view of Schultz (US 5,364,241).
Armano discloses a method of curing an organic volatile plant, comprising: placing the volatile organic plant in one or more containers (1, fig. 1) without a liquid (Armano does not use a liquid in the curing process); securing the one or more containers with one or more lids onto the one or more containers (2, fig. 1), wherein the lids include one or more valves configured to prevent air from entering the container when the lid is secured to the container (6, fig. 1, [0071]); attaching one or more hand pumps to the one or more valves of the lids (claim 15e, [0148], hand pumps often include a hose and fitting, such as a standing bicycle pump); pumping out air from the one or more containers via the valve and hand pump [0148]; releasing the valve to allow air into the one or more containers after a first time period to complete a cycle [0010, 0081]; wherein the method further includes, in response to releasing the valve to allow air into the one or more containers, pumping out air from the one or more contains via the valve and hand pump after a second time period [0157]; wherein the method further includes removing the lid from the one or more containers after a first threshold of cycles ([0010], burping); wherein the organic plant is placed in the one or more containers not submerged in a liquid (Armano does not use water in the curing process); wherein the first time period is one day [0010].
Armano discloses the claimed invention except for setting a first time period for curing the organic plant using a plurality of numbers associated with a calendar date and a calendar month annularly arranged on a top surface of the one or more lid; and removing the organic volatile plant after at least two weeks in the container. Cabigon teaches setting a first time period for curing the organic plant [0035]; and removing the organic volatile plant after at least two weeks [0035] in the container in order to improve desired properties of the volatile compound.  Armano would benefit equally from improving desired properties of the volatile compound. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container as disclosed by Armano with setting a first time period for curing the organic plant; and removing the organic volatile plant after at least two weeks in the container as taught by Cabigon in order to improve desired properties of the volatile compound. 
The combination of Armano and Cabigon discloses or teaches the claimed invention except for using a plurality of numbers associated with a calendar date and a calendar month annularly arranged on a top surface of the one or more lid. Chang teaches using a plurality of numbers associated with a calendar date and a calendar month annularly arranged on a top surface of the one or more lid (49, 50, fig. 2, 3:52-60) in order to mark the placement date of the substance in the container.  Armano and Cabigon would benefit equally from marking the placement date of the substance in the container. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano and Cabigon with using a plurality of numbers associated with a calendar date and a calendar month annularly arranged on a top surface of the one or more lid as taught by Chang in order to mark the placement date of the substance in the container. 
Armano discloses the pumps are in connection with the valves of the lids when the pumps are attached to the valves (claim 15e, [0148]) and the claimed invention except for the lids are configured to secure to an industry-standard container; the pumps are in direct connection with the valves of the lids when the pumps are attached to the valves. Schultz teaches the lids are configured to secure to an industry-standard container (4:52-54); the pumps are in direct connection with the valves of the lids when the pumps are attached to the valves (11, fig. 1, 5:14-19) in order to render the lid more useful to a user and simplify the connection of the pump to the valve.  Armano would benefit equally from the lid being more useful and simplifying the connection of the pump to the valve. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the lids are configured to secure to an industry-standard container; the pumps are in direct connection with the valves of the lids when the pumps are attached to the valves as taught by Schultz in order to make the lid more useful to a user and to simplify the connection of the pump to the valve. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Cabigon and Chang and Schultz as applied to claim 1 above, and further in view of Egberg (US 9,750,811).
Armano discloses the claimed invention except for the method further includes adding a humidity package to the one or more containers, wherein the humidity package is configured to regulate humidity.  Egberg teaches the method further includes adding a humidity package to the one or more containers, wherein the humidity package is configured to regulate humidity (14, fig. 3, 3:52-57, claim 1) in order to prevent the molecular degrading of high value organic compounds such as cannabis.  Armano would benefit equally from preventing the molecular degrading of high value organic compounds such as cannabis.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the method further includes adding a humidity package to the one or more containers, wherein the humidity package is configured to regulate humidity as taught by Egberg in order to prevent the molecular degrading of high value organic compounds such as cannabis. 
Claims 7, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Schultz and in view of Chang.
As for claims 7 and 12, Armano discloses a container and pump system for curing volatile organic plants, comprising: a container including an open top, a bottom surface, and a side wall, wherein the container is configured to store one or more organic plants (fig. 1, [0002]); and a lid configured to be secured onto the open top (2, fig. 1), wherein the lid includes a gasket located on the bottom side of the lid (3, fig. 4), wherein the lid further includes one or more valves configured to prevent air from entering the container when the lid is secured, wherein the valve is further configured to allow air to escape the container and enter the container when actuated (6, fig. 1, [0071]), wherein the valve extends upwardly from a top side of the lid (6, fig. 1); and a detachable pump [0148], wherein the pump is a hand pump is configured to engage with the valve and remove air from the container via the valve when the pump is activated and engage with the valve (claim 15e, [0148]); wherein the valve is further configured actuate in response to activation of a release tab ([0081], pin, examiner notes that applicant’s initial specification provides no disclosure of this feature).
As for claims 14 and 16, Armano discloses a lid for curing organic plants, comprising: a lid configured to be secured onto a container with an open top (2, fig. 1), wherein the lid includes a gasket located on the bottom side of the lid (3, fig. 4), wherein the lid further includes one or more valves configured to prevent air from entering the container when the lid is secured, wherein the valve is further configured to allow air to escape the container and enter the container when actuated (6, fig. 1, [0071]); wherein the valve extends upwardly from a top side of the lid (6, fig. 1).
Armano discloses the pumps are in connection with the valve of the lid when the pump engages with the valve (claim 15e, [0148], hand pumps often include a hose and fitting, such as a standing bicycle pump) and the claimed invention except for the container is an industry standard container, wherein the lid is configured to engage with the industry standard equipment; and the pump is in direct connection with the valve of the lid when the pump engages with the valve; the lid is configured to engage with a Mason jar. Schultz teaches the container is an industry standard container, wherein the lid is configured to engage with the industry standard equipment (4:52-54); and the pump is in direct connection with the valve of the lid when the pump engages with the valve (11, fig. 1, 5:14-19); the lid is configured to engage with a Mason jar (4:52-54, a standard glass jar would include a Mason jar or in the alternative it would be obvious to use a Mason jar as a standard glass jar) in order to simplify the connection of the pump to the valve.  Armano would benefit equally from simplifying the connection of the pump to the valve. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the container is an industry standard container, wherein the lid is configured to engage with the industry standard equipment; and the pump is in direct connection with the valve of the lid when the pump engages with the valve; the lid is configured to engage with a Mason jar as taught by Schultz in order to simplify the connection of the pump to the valve.
Armano discloses the claimed invention except for wherein the lid includes a plurality of numbers associated with a calendar date and a calendar month annularly arranged on a top surface of the lid, and wherein the lid further includes a plurality of tabs, wherein the plurality of tabs are configured to move bi-directionally and include an opening configured to align and display the plurality of numbers.  Chang teaches wherein the lid includes a plurality of numbers associated with a calendar date and a calendar month annularly arranged on a top surface of the lid (49, 50, fig. 2, 3:52-60), and wherein the lid further includes a plurality of tabs (53, 54, fig. 2), wherein the plurality of tabs are configured to move bi-directionally and include an opening configured to align and display the plurality of numbers (53, 54, fig. 2, 3:52-60) in order to mark the placement date of the substance in the container.  Armano would benefit equally from marking the placement date of the substance in the container.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with wherein the lid includes a plurality of numbers associated with a calendar date and a calendar month annularly arranged on a top surface of the lid, and wherein the lid further includes a plurality of tabs, wherein the plurality of tabs are configured to move bi-directionally and include an opening configured to align and display the plurality of numbers as taught by Chang in order to mark the placement date of the substance in the container. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Schultz and in view of Chang as applied to claim 7 and further in view of Devine (US 2019/0367227).
Armano discloses the claimed invention except for the valve includes a filter configured to trap bacteria entering or exiting the valve.  Devine teaches the valve includes a filter configured to trap bacteria entering or exiting the valve (abstract) in order to eliminate microorganisms to preserve product aroma.  Armano would benefit equally from eliminating microorganisms to preserve product aroma.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the valve includes a filter configured to trap bacteria entering or exiting the valve as taught by Devine in order to eliminate microorganisms to preserve product aroma. 
Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Schultz and in view of Chang as applied to claims 7 and 14 and further in view of Egberg.
Armano discloses the claimed invention except for the lid includes a bottom side, wherein the bottom side includes a humidity pack configured to regulate a humidity of the container; wherein the lid includes a bottom side, wherein the bottom side includes a first housing that includes one or more perforations.  Egberg teaches the lid includes a bottom side, wherein the bottom side includes a humidity pack configured to regulate a humidity of the container (24, 3:52-57); wherein the lid includes a bottom side, wherein the bottom side includes a first housing that includes one or more perforations (24, claim 1) in order to maintain humidity of the product to preserve the beneficial volatile compounds.  Armano would benefit equally from maintaining humidity of the product to preserve the beneficial volatile compounds.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the lid includes a bottom side, wherein the bottom side includes a humidity pack configured to regulate a humidity of the container; wherein the lid includes a bottom side, wherein the bottom side includes a first housing that includes one or more perforations as taught by Egberg in order to maintain humidity of the product to preserve the beneficial volatile compounds for improved product quality. 
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Schultz and in view of Chang as applied to claims 7 and 14 and further in view of Singh (US 6,632,283).
Armano discloses the claimed invention except for the bottom surface includes one or more light emitting diodes configured to emit light in response to activation of a switch.  Singh teaches the bottom surface includes one or more light emitting diodes configured to emit light in response to activation of a switching (210, fig. 2, 3:47-55) in order to illuminate the inside of the container.  Armano would benefit equally from illuminating the inside of the container.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the bottom surface includes one or more light emitting diodes configured to emit light in response to activation of a switch as taught by Singh in order to illuminate the inside of the container. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Schultz and in view of Chang as applied to claim 7 and further in view of Egberg and Hamlin (US 2004/0206682).
Armano discloses the claimed invention except for the lid includes an annular humidity pack including a first surface including an adhesive, wherein the first surface is configured to stick to a bottom surface of the lid via the adhesive.  Egberg teaches the lid includes an annular humidity pack including a first surface including an adhesive, wherein the first surface is configured to stick to a bottom surface of the lid via the adhesive (14, fig. 3, 6:60-67) in order to maintain humidity of the product to preserve the beneficial volatile compounds for improved product quality.  Armano would benefit equally from maintaining humidity of the product to preserve the beneficial volatile compounds for improved product quality.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the lid includes an annular humidity pack including a first surface including an adhesive, wherein the first surface is configured to stick to a bottom surface of the lid via the adhesive as taught by Egberg in order to maintain humidity of the product to preserve the beneficial volatile compounds for improved product quality. 
Armano discloses the claimed invention except for a second surface including a carbon filter.  Hamlin teaches a second surface including a carbon filter (abstract) in order to effectively remove microorganisms to better preserve an organic compound.  Armano would benefit equally from effectively removing microorganisms to better preserve an organic compound.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with a second surface including a carbon filter as taught by Hamlin in order to effectively remove microorganisms to better preserve an organic compound. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Schultz and in view of Chang as applied to claim 14.
Armano discloses the system includes a pump, wherein the pump is configured to engage with the valve and remove air from the container via the valve when the pump is activated and engaged with the valve [0148], and wherein the pump is in connection with the valve of the lid when the pump engages with the valve but possibly not the pump is in direct connection with the valve of the lid when the pump engages with the valve.  The difference is that Armano discloses attaching the pump to a valve using a hose with a proper valve connection as opposed to the pump attached directly to the valve as required by claim 15.  Examiner notes that Armano considers the hose as part of the pump, such that the pump is directly connected to the valve.  However, assuming applicant’s argument is sound that a pump does not include the hose that comes attached to it at the time of purchase with the proper valve connections permanently connected to the hose, examiner argues that it would be obvious to one of ordinary skill in the art to skip the hose if an application so warranted.  Hoses usually come attached to portable pumps to facilitate mobility of the valve connection.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container as disclosed by Armano with the pumps are in direct connection with the valves of the lids when the pumps are attached to the valves, because to do so would be well within the ordinary skill in the art.  Examiner notes that applicant does not disclose any unexpected benefit from connecting the pump directly to the valve.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Schultz and in view of Chang as applied to claim 14 and further in view of Henriques (US 2019/0322418).
Armano discloses the claimed invention except for the lid is an annular lid that includes at least two projections protruding out of a side of the lid. Henriques teaches the lid is an annular lid that includes at least two projections protruding out of a side of the lid (140, fig. 2, [0024]) in order to ensure a secure seal of the container.  Armano would benefit equally from ensuring a secure seal of the container. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the lid is an annular lid that includes at least two projections protruding out of a side of the lid as taught by Henriques in order to ensure a secure seal of the container. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Schultz and in view of Chang as applied to claim 14 and further in view of Comer (US 2017/0073126).
Armano discloses the claimed invention except for the lid includes an annular outer diameter that includes one or more protrusions configured to allow grip.  Comer teaches the lid includes an annular outer diameter that includes one or more protrusions configured to allow grip (109, fig. 1) in order to improve the ease of removing and replacing a lid.  Armano would benefit equally from improving the ease of removing and replacing a lid.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the lid includes an annular outer diameter that includes one or more protrusions configured to allow grip as taught by Comer in order to improve the ease of removing and replacing a lid.

Additional Prior Art
Examiner notes Price (US 7,742,360) added to the file but not relied upon in this Office action.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762